Citation Nr: 0425694	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability prior to January 7, 2002, 
to include the issue of entitlement to an extraschedular 
evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss disability beginning January 7, 2002, 
to include the issue of entitlement to an extraschedular 
evaluation.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from April 1954 to April 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on Appeal from a July 2000 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Roanoke, Virginia, granted entitlement to service 
connection for bilateral hearing loss and assigned a rating 
of zero percent, effective from October 25, 1999.  In a May 
2002 rating decision, the RO awarded an increased rating of 
10 percent for bilateral hearing loss, effective from January 
7, 2002.  The issues of entitlement to higher ratings for 
bilateral hearing loss remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2003, the Board remanded this matter to the RO 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and, specifically, compliance with the 
requirements of the VCAA as explained by the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals, hereinafter referred 
to as the Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims file indicates that the only action taken 
by the RO was review of additional evidence submitted by the 
appellant at the time of his hearing before the undersigned 
Veterans Law Judge and issuance of a Supplemental Statement 
of the Case.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran the right 
to compliance with the remand order.  Therefore, pursuant the 
Board's September 2003 remand, the RO must ensure that all 
notification and development action required by the VCAA is 
fully complied with and satisfied.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. §§ 3,102, 3.156(a) 3.159, 3.326(a) 
(2003).

2.  In particular, the RO must notify the 
appellant by letter of the specific 
information and evidence necessary to 
substantiate his claim for a higher rating 
for bilateral hearing loss and for an 
extraschedular rating for bilateral 
hearing loss.  The letter should inform 
the veteran what evidence is his 
responsibility to obtain and what evidence 
the RO will attempt to obtain on his 
behalf.  The veteran should be requested 
to provide any evidence in his possession 
that pertains to his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  Then, the RO should again review the 
record and readjudicate the claim of 
entitlement to an increased rating for 
bilateral hearing loss on both a schedular 
and extraschedular basis.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



